Citation Nr: 1402453	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  06-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by chest pain.

2.  Entitlement to service connection for a bilateral elbow disability.

3.  Entitlement to service connection for residuals of a dislocated middle finger of the left hand.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for residuals of fractures of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to December 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The case was brought before the Board in June 2010 and again in September 2012, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to assist the Veteran in the development of his claims, to include affording him a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Board must ensure compliance with prior remand instructions).


FINDINGS OF FACT

1.  The Veteran's chest pain is not attributable to any incident of his military service.  

2.  The Veteran's bilateral elbow strain is not attributable to any incident of his military service. 

3.  The Veteran does not have a disability of the left hand middle finger which can be attributed to active service.  

4.  A chronic bilateral knee disorder was not present until more than one year following the Veteran's discharge from service and no current bilateral knee disorder is related etiologically to service. 

5.  A chronic bilateral foot disorder was not present until more than one year following the Veteran's discharge from service and no current bilateral foot disorder is related etiologically to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder manifested by chest pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for a bilateral elbow disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for residuals of a dislocated middle finger of the left hand have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  The criteria for service connection for residuals of fractures of both feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in October 2003, December 2003, March 2006, June 2010, and September 2012.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claims were readjudicated most recently in an April 2013 Supplemental Statement of the Case (SSOC).

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  With regard to service connection claims, the Court held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran appropriate VA examinations in 2004, 2010, and 2012.  The combined evidence and opinions rendered in these examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, consideration of his contentions and report of in-service injuries, a complete review of the claims folder, to include service treatment records, and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board finds the opinions rendered are supported adequately by thorough rationale.  Thus, the Board finds that VA has satisfied the duty to assist the Veteran and it may proceed to consider the merits of the claims.  

Service Connection

The Veteran contends that he incurred disabilities manifested by chest pain, bilateral elbow disabilities, a dislocated middle finger of the left hand, bilateral knee disabilities, and bilateral foot disabilities during active service.  He indicates his claimed conditions were caused by in-service physical training exercises, participation in various sports, lifting heavy equipment and in-service injuries.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease first is diagnosed after service, service connection still can be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable here because the earliest evidence of the Veteran's arthritis is years after service separation. 

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Chest Pain

The Veteran indicates he suffered with chest pain all through his military service and it continued since service separation.   At the outset, the Board notes the Veteran already has been service-connected for peptic ulcer disease and pharyngitis.  To the extent the Veteran's chest pain is manifested by these diagnoses, the benefit sought already has been awarded.  Thus, the pertinent inquiry is whether the Veteran has any other disorder manifested by chest pain attributable to his military service.  The Board concludes that he does not for the reasons and bases which follow.

The Veteran's service treatment records confirm various in-service complaints of chest pain and shortness of breath.  These complaints often were associated with an upper respiratory infection or a "cold." For example, the Veteran was treated for an upper respiratory infection in March 1977 and May 1980, and "intermittent chest cold" in October 1976 and January 1978.  In February 1978 he was treated for light wheezing attributed to bronchitis.  A January 1981 treatment record reflects complaints of chest pain of 15 to 20 days duration, reportedly of onset when the Veteran would begin running.  He was diagnosed with chest pain secondary to Tietze Syndrome, treated with medication and a 10 day profile of no upper body training or running.  Chest pain associated with muscle aches was also treated in May 1982.  Incidentally, there are also service treatment records of treatment for peptic ulcer disease and pharyngitis manifested by chest pain at various times during his military service.

After service, there are records of complaints of chest pain, but with no diagnosis (other than peptic ulcer disease and pharyngitis) until decades later.  A private chest x-ray dated August 1995 was within normal limits noting there "might be some minor left retrocardiac atelectasis."  A June 2003 private treatment record from Dr. S. notes the Veteran's complaints of chronic chest pain, but at that time found the Veteran's chest x-rays to be within normal limits and an EKG also returned within normal limits.  Treatment records dated since 2007, over two decades after service, indicate diagnoses of chronic obstructive pulmonary disorder (COPD), dyspnea, and congestive heart failure.  Dr. S. noted in a December 2007 record chest x-rays at that time indicate severe cardiomegally. The Veteran is described as obese and currently is on oxygen for treatment. 

The Veteran was afforded VA examinations in March 2004, October 2010, and October 2012.  The March 2004 VA examiner noted the Veteran's complaints of chest pain, to include during his military service.  Aside from intermittent pharyngitis and history of acid reflux and peptic ulcer disease, the examiner attributed the chest pain complaints to various past upper respiratory infections with sore throat.  

The October 2010 VA examiner also noted the Veteran's complaints of chest pain on active duty, finding most of these complaints related to a cold or upper respiratory infection.  The examiner noted one episode of Tietze syndrome during active duty, but found current complaints of chest pain "less likely as not" related to his in-service complaints, symptoms, or injury.

The October 2012 VA examiner once again noted the Veteran's in-service history of complaints and treatment for chest pain while on active duty.  The examiner noted the Veteran's various current diagnoses, to include congestive heart failure and gastro esophageal reflux disease (GERD) but found them "less likely than not" due to his military service.  Rather, the examiner explained that the Veteran had a military history of chest pain of a non-cardiac or gastrointestinal origin.  His in-service chest pain was due to "over activity resulting in costochondritis or Tietze syndrome, which is musculoskeletal in etiology."  The examiner further noted, "Since his discharge from the military this condition has never recurred."  

The Board finds the VA examiners' opinions of record to be persuasive evidence weighing against the Veteran's claim of service connection for chest pain.  These opinions are based on a thorough examination, consideration of the Veteran's statements, and a complete review of the claims folder, to include his service treatment records.  The Board also fins it especially significant that no medical professional has related the Veteran's chest pains to any incident of his military service.  The presence of a mere symptom (such as chest pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   Accordingly, the Board concludes service connection for a disorder manifested by chest pain is not warranted.  

Bilateral Elbow Disability

Here, the Veteran claims he injured his bilateral elbows as a result of in-service physical training, lifting heavy equipment, and due to various sports-related injuries.  In particular, the Veteran claims he injured his elbows while boxing in the military.

His service treatment records indicate treatment on three occasions in January and February 1978 for right elbow strain.  He was diagnosed with either a pinched nerve or probable muscle pain.

After service, although there are voluminous records relevant to other ailments, a review of the claims folder does not indicate any ongoing complaints, treatment, or diagnoses related to the Veteran's elbows.  

A March 2004 VA examiner indicates bilateral elbow condition due to past history of boxing and performing heavy lifting.  This opinion appeared to be based on the Veteran's reported history and the examiner did not reconcile the opinion with the fact that the Veteran's service treatment records and post service treatment records do not support ongoing elbow problems.  For these reasons, the Board does not find this opinion persuasive.

The Veteran was afforded a VA examination in October 2010 where the examiner noted the Veteran's contended in-service boxing and overuse injuries as well as in-service treatment of right elbow pain.  The examiner diagnosed the Veteran with bilateral elbow strain, but found the diagnosis unlikely related to his military service since the Veteran did not have any chronic problems since the 1978 treatment decades earlier.

The Veteran was afforded another VA examination in October 2012 where the examiner again noted the Veteran's contentions that he injured both elbows boxing during active duty.  The examiner also noted the 1978 treatments for right elbow pain, but found it significant the Veteran did not complain or seek treatment for either of his elbows since that time.  Although the examiner diagnosed the Veteran with bilateral elbow strain, the examiner found it unlikely related to his military service in light of the lack of chronicity since service.

The Board recognizes that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Having reviewed the record, the Board finds the 2010 and 2012 VA examiners' opinions to be persuasive evidence weighing against the Veteran's claim.  These opinions are based on a thorough examination, consideration of the Veteran's statements, and a complete review of the claims folder, to include his service treatment records.  Accordingly, the Board finds that service connection for a bilateral elbow disability is not warranted.  


Middle Finger of the Left Hand

The Veteran contends he dislocated his left middle finger during service and has had residual pain since service separation.

His service treatment records confirm that in December 1981 he was seen for a possible left finger sprain after playing football.

After service, the records show that, in August 2004, the Veteran was seen complaining of finger pain related to an old boxing injury in December 1981.  On examination, "mild finger deformity" was noted, but no other significant residuals.  The Veteran was afforded a VA examination in March 2004 where the examiner merely noted the left finger dislocation secondary to boxing, with some pain in the knuckle area.   

The Veteran also was afforded VA examinations in October 2010 and October 2012.  In October 2010, the examiner noted the Veteran's reported history of a left middle finger boxing injury, but found no deformity or any other residual on examination.  The examiner further noted that the left finger injury noted in December 1981 was non-specific.  For these reasons, the examiner found no left finger residual related to his military service.

The October 2012 VA examiner similarly noted the Veteran's contention of a boxing injury to the left middle finger and the December 1981 service treatment record entry.  On examination, however, the 2012 VA examiner found the current examination of the left finger to be entirely within normal limits.  X-rays were normal, and the Veteran denied current pain.  For these reasons, the examiner found it less likely the Veteran had a left finger disability related to his military service.

The Board again recognizes that the lack of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Having reviewed the record, the Board finds the 2010 and 2012 VA examiners' opinions to be persuasive evidence weighing against the Veteran's claim.  These opinions are based on a thorough examination, with consideration of the Veteran's statements, and a complete review of the claims folder, to include his service treatment records.  While there is record evidence of some post-service complaints of the left middle finger, as noted above, complaints of pain alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   Rather, service-connection requires evidence of a disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999); 38 C.F.R. §§ 3.303, 3.304, 3.310.  In this case, the medical evidence is against such a finding.  The Board has considered whether the Veteran experienced a left middle finger at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, more recent records persuasively suggest that the Veteran does not experience any current left middle finger disorder which could be attributed to active service.  In summary, the Board concludes service connection for a disorder of the left middle finger not warranted.  

Bilateral Knee and Bilateral Feet Disabilities

The Veteran contends he suffered multiple injuries, to include fractures, to his bilateral knees and bilateral feet due to in-service physical training exercises, involvement in in-service sports, and heavy lifting.  Specifically, he indicates he injured his knees and feet playing soccer where he was kicked repeatedly.  He also notes that he fell 10 feet during a jungle training exercise in service, injuring his knees and feet.  The Veteran currently is service-connected for residuals of bilateral ankle disabilities due to in-service injuries.  The Veteran contends these injuries also affected his knees and feet.  

His service treatment records indicate various complaints and treatment for knee and foot injuries.  In June 1974, the Veteran was treated for a cut on his right foot while swimming.  In November 1980, the Veteran indicated he fell 10 feet and injured his left ankle.  In December 1980, the Veteran complained of an injury on an obstacle course causing left foot and heel pain.  Right foot pain is also noted in a May 1981 treatment record.  A torn ligament was assessed, and the Veteran was placed on a 21-day profile.  A further treatment note of the same day informed that the Veteran had ankle pain of over four months' duration.  In April 1983, he was primarily treated for left ankle pain, but indicated the top of his foot was kicked during soccer.  The diagnosis at that time was a left ankle sprain.  In October 1983, the Veteran was seen complaining of left knee pain for two months following being kicked in the knee playing soccer several times.  He was diagnosed with a contusion of the left patella.

After service, a January 1985 treatment record notes a lesion or boil on the right knee.  The Veteran was seen in the ER in October 1990 for swelling of the right foot for two weeks.  He was seen for bilateral foot/heel pain in February 1992, but x-rays were negative for any fractures or dislocations.  A VA x-ray dated June 2003 confirms degenerative joint disease (DJD) of the bilateral knees, decades after service.  Similarly, the Veteran submitted a letter from his private physician, Dr. S., dated June 2003 indicating a history of "gouty arthritis," and DJD of the knees.  (The Board notes parenthetically that it denied entitlement to service connection for gouty arthritis in June 2010.)

The Veteran was seen privately in September 2003 after twisting his left foot three days prior.  He was diagnosed with a left foot sprain.  Records since that time indicate intermittent treatment and complaints of knee pain and foot pain.  Notably, a December 2003 a VA outpatient treatment record asserts the Veteran's knee joint pain was aggravated by the Veteran's obesity.  

The Veteran was afforded a VA examination in March 2004 where the examiner noted the Veteran's history of gouty arthritis of the knees and bilateral foot pain.  The examiner noted the Veteran's contentions of in-service injuries, but also noted the Veteran was sixty-eight inches tall and weighed 338 pounds.  X-rays confirmed DJD of the bilateral knees and "accessory ossification adjacent to the medial aspect of the base of the proximal phalanx of the right second toe and the metatarsal phalangeal joint." 

The Veteran also was afforded VA examinations in October 2010 and October 2012.  In October 2010, the examiner diagnosed the Veteran with DJD of the bilateral knees, and bilateral foot pain with plantar fasciitis.  The examiner found it unlikely that these diagnoses were related to his military service noting the Veteran did not have chronic problems since the 1983 knee treatment until decades later.  The examiner further found no in-service documentation consistent with plantar fasciitis and, therefore, found a nexus unlikely.

The October 2012 VA examiner noted the Veteran's contentions of in-service injuries, symptoms, and treatment related to his knees and feet.  Specifically, the examiner noted the obstacle course fall, soccer injuries, and jungle training.  The examiner noted the in-service treatments.  The examiner diagnosed the Veteran with left knee degenerative arthritis, confirmed on x-ray, and right knee sprain, with a normal x-ray.  With regard to etiology, the examiner found it less than likely that the diagnoses were related to his military service.  While there was 1983 reference of left knee treatment in the military, his service treatment records are otherwise silent.  The service treatment records are completely silent with regard to the right knee.  Thereafter, the Veteran did not have ongoing knee problems since service, but rather developed knee problems years later.  

With regard to the feet, the examiner noted the Veteran's claim that he fractured his feet during service.  X-rays, however, merely showed bilateral calcaneal spurs, which the examiner opined "are not consistent [findings] with residuals from foot fractures."  In light of the non-specific painful left foot complaints in-service and his medical history thereafter, the examiner concluded it was unlikely the Veteran's current calcaneal spurs and complaints of bilateral foot pain were related to his military service.

The Board finds the VA examiners' opinions to be persuasive evidence weighing against the Veteran's claims.  These opinions are based on a thorough examination, consideration of the Veteran's statements, and a complete review of the claims folder, to include his service treatment records.  There is no competent contrary opinion of record.  Accordingly, the Board concludes service connection for bilateral knee and bilateral feet disorders not warranted.  

Lay Evidence

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of the claimed disabilities have been continuous since service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of the claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of the claimed disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the claimed disabilities.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care after service, he did not report the onset of relevant symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.  He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and the absence of competent evidence relating his claimed disabilities to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a disorder manifested by chest pain is denied.

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for residuals of a dislocated middle finger of the left hand is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for residuals of fractures of both feet is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


